STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 27, 2015
               Plaintiff-Appellee,

v                                                                    No. 317861
                                                                     Bay Circuit Court
KASON MAURICE WEEMS,                                                 LC No. 12-010613-FH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        A jury convicted defendant of two counts of felonious assault, MCL 750.82(1), and
eleven counts of assault and battery, MCL 750.81, stemming from his decision to drive a vehicle
in an erratic manner through gridlocked fireworks traffic. In the process, defendant collided with
multiple vehicles filled with families and nearly hit a pedestrian. Defendant challenges the
sufficiency of the evidence supporting the element of his felonious assault convictions. Because
a rational jury could infer from the evidence defendant’s intent to injure or cause fear, we affirm.

                                       I. BACKGROUND

       As expected following a large annual fireworks display, gridlock ensued at the
conclusion of Bay City’s 2012 Independence Day event. Rather than waiting in traffic as legally
required of licensed motorists, defendant elected to maneuver his vehicle onto the sidewalk and
proceed toward his destination despite the presence of pedestrians. A group of concerned and
angered citizens approached defendant’s vehicle at an intersection (at which defendant brought
his car to a rest on the sidewalk). Defendant neither apologized for his disregard of the
pedestrians’ safety nor carefully made his way back into traffic. Instead, defendant exited his
vehicle and engaged in a heated exchange with the crowd. Predictably, tensions rose and the
crowd set upon defendant.

       Defendant reentered his car. He then drove back into the roadway without waiting for a
place to clear and struck the back end of a Buick Rendezvous. The vehicle was driven by
Samantha Maschino and three children occupied the backseat. According to Maschino,
defendant’s car struck where her son was sitting. Maschino testified that defendant plowed right
through the side of her car and took off down the road. Timothy Williamson, Maschino’s
financé, who was in a different vehicle directly in front of the Rendezvous, testified that “there
was only one place to go and that was through the Rendezvous.” The prosecutor charged
                                                -1-
defendant with two counts of felonious assault for striking the Rendezvous (one count in relation
to Maschino and the second in relation to her son). Defendant then proceeded to squeeze his
vehicle between the lines of backed-up traffic and drove along, scraping against several vehicles
and nearly hitting a pedestrian along the way. The subsequent collisions and near misses formed
the basis of unchallenged assault and battery charges.

                           II. INTENT FOR FELONIOUS ASSAULT

        Defendant’s sole argument on appeal is that the prosecution’s evidence was insufficient
to prove the necessary intent for felonious assault. Defendant concedes that he may be guilty of
assault and battery in relation to his collision with Maschino’s Rendezvous as that offense
requires only a general intent to commit the act of striking the Rendezvous. We review de novo
a defendant’s challenge to the sufficiency of the evidence. People v Meissner, 294 Mich. App.
438, 452; 812 NW2d 37 (2011). In doing so, we review “the evidence in the light most
favorable to the prosecution to determine whether a rational trier of fact could have found the
essential elements of the crime to have been proven beyond a reasonable doubt.” Id.

        “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and
(3) with the intent to injure or place the victim in reasonable apprehension of an immediate
battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999) (emphasis added).
Felonious assault is a specific intent crime; it “requires the additional showing that the defendant
intended to injure or intended to put the victim in reasonable fear or apprehension of an
immediate battery.” People v Robinson, 145 Mich. App. 562, 564; 378 NW2d 551 (1985)
(quotation marks and citation omitted). “‘Intent, like any other fact, may be proven indirectly by
inference from the conduct of the accused and surrounding circumstances from which it logically
and reasonably follows.’” People v Lawton, 196 Mich. App. 341, 349; 492 NW2d 810 (1992),
quoting People v Johnson, 54 Mich. App. 303, 304; 220 NW2d 705 (1974). See also People v
McRunels, 237 Mich. App. 168, 181; 603 NW2d 95 (1999) (“Circumstantial evidence and the
reasonable inferences arising from the evidence can constitute satisfactory proof of the elements
of the crime.”). “Because of the difficulty of proving an actor’s state of mind, minimal
circumstantial evidence is sufficient.” Id. Further, “[a]ll conflicts in the evidence must be
resolved in favor of the prosecution.” Id. And we may not “interfere with the jury’s role of
determining the weight of the evidence or the credibility of witnesses.” Id.

        Viewing the evidence in the light most favorable to the prosecution, a rational jury could
infer that defendant had “the intent to injure or place the victim in reasonable apprehension of an
immediate battery.” It is uncontested that defendant intentionally drove his vehicle in the
direction of Maschino’s Rendezvous, which was sitting in traffic unable to move out of the way.
Defendant asserts that his intent in striking the Rendezvous was to escape a dangerous situation.
This intent is evidenced by the nature of the collision and the minor injury caused to the
vehicle’s occupants, defendant argues. Yet, the evidence also shows that defendant did not
sound his horn or make any other efforts to warn or avoid colliding with the Rendezvous.
Additionally, another witness testified that, before defendant reentered his vehicle and drove off
into the Rendezvous, defendant slammed his hands onto the hood of his vehicle and yelled, “I’ve
got to get to work.” Defendant then drove his vehicle directly at the Rendezvous and pushed it
far enough out the way to get through. The collision was hard enough that a jury could infer an


                                                -2-
intent to injure or at least an intent to cause reasonable apprehension in Maschino and the
children in her vehicle. Accordingly, we discern no grounds for relief.

      We affirm.

                                                       /s/ Douglas B. Shapiro
                                                       /s/ Elizabeth L. Gleicher
                                                       /s/ Amy Ronayne Krause




                                            -3-